Prospectus Supplement March 31, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2005 In the section entitled Who manages the funds? the information with respect to Putnam VT Voyager Fund (to the extent that this prospectus offers this fund) is supplemented to reflect that the members of the Large-Cap Growth Team primarily responsible for the day-to-day management of the funds portfolio are now solely Robert Ginsberg (Portfolio Leader) and Kelly Morgan (Portfolio Leader). HV-5767 233270 3/06
